Case: 13-51042      Document: 00512763754         Page: 1    Date Filed: 09/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-51042                          September 10, 2014
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CEASAR LIMON-PACIAS, also known as Cesar Limon-Pasillas, also known
as Cesor Limon P., also known as Pacias Ceaser Limon, also known as Jesus
Culler, also known as Jesus J. Carreron, also known as Cesar P. Limon, also
known as Cesar Pasillas-Limon, also known as Jesus Montalvo-Cuellar, also
known as Cesar Ivan, also known as Cesar Limon, also known as Cesar Pasilla,
also known as Jose Rivera, also known as Jesus Carreon, also known as Jesus
Cuellar Montalvo, also known as Jose Culler, also known as Cesar Limon P.,
also known as Cesar Limon-Pacias,,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CR-356-1


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-51042     Document: 00512763754    Page: 2   Date Filed: 09/10/2014


                                 No. 13-51042

      Ceasar Limon-Pacias appeals the sentence imposed following his guilty-
plea conviction of violating 8 U.S.C. § 1326 by being found in the United States
without permission, following removal. He contends that his sentence violates
due process because it was enhanced under § 1326(b)(2) based on a prior
conviction that was not charged in the indictment.                Limon-Pacias
acknowledges that his argument is foreclosed by the Supreme Court’s decision
in Almendarez-Torres v. United States, 523 U.S. 224, 226-27 (1998), but raises
the issue to preserve it for further review. He contends that the Supreme Court
is likely to revisit its decision, which has been cast into doubt by Alleyne v.
United States, 133 S. Ct. 2151, 2160 n.1 (2013), and Apprendi v. New Jersey,
530 U.S. 466 (2000).
      In Almendarez-Torres, the Supreme Court held that § 1326(b)(2)’s
enhancement provision was a sentencing factor and not a separate criminal
offense which must be alleged in the indictment and submitted to a jury to be
proved beyond a reasonable doubt.       Almendarez-Torres, 523 U.S. at 235.
Although the Supreme Court has expressed some doubt as to whether
Almendarez-Torres was correctly decided, it has declined to revisit that
decision. See Alleyne, 133 S. Ct. at 2160 n.1; Apprendi, 530 U.S. at 489-90.
Because Almendarez-Torres remains binding precedent, Limon-Pacias’s
argument is foreclosed. See United States v. Wallace, No. 12-51192, ___ F.3d
___, 2014 WL 3558003, at 9-10 (5th Cir. July 18, 2014); United States v. Pineda-
Arrellano, 492 F.3d 624, 625 (5th Cir. 2007).
      AFFIRMED.




                                       2